GERSTEN, Judge.
Defendant, Reginald Abel, appeals the denial of his second rule 3.850 motion seeking post conviction relief. Aside from the fact that Abel’s arguments lack merit, his asserted grounds for relief were already raised, considered, and denied, and are thus proee-durally barred from consideration in this successive motion. Scott v. Dugger, 634 So.2d 1062 (Fla.1993), cert. denied, 634 U.S. 1062, 115 S.Ct. 2585, 132 L.Ed.2d 834 (1995); Francis v. Barton, 581 So.2d 583 (Fla.1991), cert. denied, 501 U.S. 1245, 111 S.Ct. 2879, 115 L.Ed.2d 1045 (1991); Ragan v. State, 643 So.2d 1175 (Fla. 3d DCA 1994).
Our decision to affirm would not have been so easily reached, were it not for the trial judge’s detailed and well written order. We compliment the trial judge’s precise outline of the ease’s procedural history. The order reflects another point on the continuum of quality analysis and reasoning resulting in conservation of this court’s most valuable resource — time. See Dorsey v. State, 652 So.2d 1271 (Fla. 3d DCA 1995).
Affirmed.